DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Izuka et al. (US 2017/0152544).
 	With respect to claims 1, 5, 6 Izuka describes a composition comprising: mixing water and polyether modified-type modified silicone oil such as “KF-351A", "KF-354L", "KF-355A", and "KF-6011" from Shin-Etsu chemical Co., Ltd., these compounds would have an HLB of more than 7 because they are the same as that of claimed invention (according to page 11 of the specification) (paragraphs 42, 94; abs.).  
In re Albertson 141 USPQ 730 (CCPA 1964).  Different intended uses for two similar products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982).
 	With respect to claim 2, either water or 1,2-o-dilauryl-rac-glycero-3-glutaric acid (6'-methylresorufin) ester would provide claimed a dispersant since the polyether modified-type modified silicone oil is dispersed within those chemicals in the solution.
 	With respect claim 3, 1,2-o-dilauryl-rac-glycero-3-glutaric acid (6'-methylresorufin) ester is a type of polymer.
 	With respect to claim 4, Izaka doesn’t describe the any abrasive grains in the solution.
Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (US 2007/0049509).
 	With respect to claim 1, 5, 6 Yamamoto describes a composition by providing polyether-modified silicon surfactant in an aqueous solution (water).  The polyether-modified silicon surfactants include methyl or ethyl group (paragraphs 5, 9-11, 14-17). These polyether-modified silicon surfactants include methyl or ethyl group would have HLB of more than 7 because the same compounds produced by the same Shin-Etsu Chemical Co., LTD (cited below) shows they have HLB more than 7.  They are KF-6011, KF-6011P, KF-6004.  In alternative, it would have been obvious for one skill in the art before the effective filing date of the invention to use any of those polyether-modified 
 	The limitation of the composition used to treat a polished objected to be polished that contains polysilicon or silicon oxide (claim 5) is an intended use of the composition, which is not patentability significant.  In re Albertson 141 USPQ 730 (CCPA 1964).  Different intended uses for two similar products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982).
	With respect to claim 2, an aqueous solution would contain water (claimed a dispersant).
 	With respect to claim 4, Yamamoto doesn’t describe any abrasive grains in the solution.
 	With respect to claims 7 and 8, Yamamoto describes cleaning electrical/electronic parts (claimed a polished object to be polished) (paragraph 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 7 above and further in view of Brusic et al. (US 6,632,377).
 	With respect to claim 9, Yamamoto doesn’t describe the object is a polished semiconductor substrate.  However, he teaches that to clean electrical/electronic parts.  Such polished semiconductor electronic components formed on a wafer is a known structure as shown here by Brusic (col. 1, lines 13-30).  It would have been obvious for one skill in the art before the effective filing date of the invention to clean any electronic parts including a polished semiconductor electronic component using Yamamoto’s solution with expected results.
Shin-Etsu Chemical Co., LTD, Shin-Etsu Personal Care Silicones, is cited to show prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/25/2021